UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8059


WILLIAM DOUGLAS DAWSON, JR.,

                Plaintiff - Appellant,

          v.

CAPTAIN RHONDA ABSTON; WARDEN MICHAEL MCCALL; ASSISTANT
WARDEN FLORENCE MAUNEY; ASSISTANT WARDEN DENIS BUSH,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTION,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-01366-DCN-TER)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Douglas Dawson, Jr., Appellant Pro Se. Lisa Arlene
Thomas, THOMPSON & HENRY, PA, Conway, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             William     Douglas    Dawson,     Jr.,    appeals      the    district

court’s     order   accepting      the   recommendation       of    the    magistrate

judge and denying Dawson’s request for a preliminary injunction.

We   have    reviewed    the    record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Dawson v. Abston, No. 4:13-cv-01366-DCN-TER (D.S.C. Dec.

12, 2013)      We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before    this   court    and   argument      would    not    aid   the    decisional

process.



                                                                             AFFIRMED




                                          3